 

 

Case 1:19-cv-04874-VSB Document1 Filed 05/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x Docket No.: ___/19
JOSE JUAREZ,

Plaintiff, NOTICE OF REMOVAL

-against-
Jury trial demanded
CALVIN D. MITCHELL,
METROPOLITAN FOODS, INC.
and DRISCOLL FOODS,

Defendants
-X

 

PLEASE TAKE NOTICE that, PURSUANT TO U.S.C. §§ et seg., CALVIN D. MITCHELL,
named herein as Petitioner and Defendant, through his attorneys Litchfield Cavo LLP, hereby remove the
New York State Supreme Court action described below to the United States District Court for the
Southern District of New York on the following grounds:

1. The plaintiff named in the caption above has commenced an action in the Supreme Court
of the State of New York, County of Bronx, entitled Juarez v. Mitchell, et al., Index No. 24122/2018, |
wherein plaintiff, as set forth in the above caption, is the plaintiff, and wherein the petitioner herein,
Calvin D. Mitchell, is anamed defendant, along with Defendants Metropolitan F oods, Inc. and Driscoll
Foods. A copy of the Summons and Complaint is annexed hereto as Exhibit A. Copies of the
defendants’ Answers are annexed hereto collectively as Exhibit B.

2. The Supreme Court action is a civil action between citizens of different states, and the
matter in controversy exceeds $75,000 exclusive of interest and costs, and is one over which the United
States District Court has original jurisdiction under the provisions of 28 U.S.C. §1332, and which may
be removed by petitioner pursuant to 28 U.S.C, $1441,

3. Plaintiff Juarez is an individual. When the Summons and Complaint were filed, plaintiff

 
 

 

 

Case 1:19-cv-04874-VSB Document1 Filed 05/24/19 Page 2 of 4

Juarez alleged that he was domiciled in the State of New York, County of Bronx.

4, Petitioner/Defendant Calvin D. Mitchell (“Mitchell”) is an individual. When the
Summons and Complaint were filed, Defendant Mitchell was, and still is, a resident of the State of New
Jersey. He was not a resident of any other State other than New Jersey. When the Summons and
Complaint were filed, Defendant Mitchell was, and still is, domiciled in the State of New Jersey.

3. Defendant Metropolitan Foods, Inc. (“Metropolitan”) a corporation. When the Summons
and Complaint were filed, Defendant Metropolitan was, and still is, incorporated in the State of New
Jersey. Further, when the Summons and Complaint were filed, Defendant Metropolitan maintained its
principal place of business in the State of New Jersey.

6. Defendant Driscoll Foods is not a legal entity. Rather, it is the “doing business as” name
for Defendant Metropolitan.

7. In light of the above, every fact and law herein is wholly between citizens of different
states. |

8. Plaintiff's complaint seeks money damages from the defendants based upon causes of
action founded in negligence as a result of a motor vehicle accident, and the claims are for personal
injury. The Complaint, however, was devoid of any numerical value as to the damages being claimed.

9, Based upon a Bill of Particulars recently served on April 28, 2019 in the Supreme Court
action, plaintiff is alleging $100,000 in special damages. A copy of Plaintiffs Bill of Particulars is
annexed hereto as Exhibit C. This alleged amount for special damages alone (i.e. not inclusive of future
claims for pain and suffering) exceeds the $75,000 controversy required for Federal Jurisdiction.

10.. Petitioner hereby petitions to remove the above-captioned action to this Court under the

provisions of 28 USS.C. §1441,

 
 

 

 

Case 1:19-cv-04874-VSB Document1 Filed 05/24/19 Page 3 of 4

li. Thirty G0) days from the date of the service on petitioner/defendant of the Bill of
Particulars alleging a monetary amount has not yet elapsed. |

Dated: May24,2019
New York, New York Yours, etc,

LITCHFIELD CAVO LLP

By: Dana M. Rictt(7DR\2613)
420 Lexington Avenue, Suite 2104

New York, NY 10170
(212) 434-0100

File No: 4212-223
Attorney for Defendant
Calvin D. Mitchell

TO:

Nick Gjelaj, Esq.

Mullaney & Gjelaj, P.L.L.C.
100-09 Metropolitan Avenue
Forest Hills, New York 11375
(718) 821-8100

Attorney for Plaintiff

Guerrero & Rosengarten
363 7th Avenue, 7th F1

New York, NY 10001

(212) 533-2606

Trial Attorney for Plaintiff

Lenore Benesscre

D’Amato & Lynch, LLP

59 Maiden Lane, 40" Floor

New York, New York 10038
(917) 997-9500

File No: 1013-83 599

Attorney for Defendants

Metropolitan Foods Inc. and Driscoll Foods

 
 

 

 

Case 1:19-cv-04874-VSB Document1 Filed 05/24/19 Page 4 of 4

STATE OF NEW YORK _ )
COUNTY OFNEW YORK.) ~

DANA M. RICCT, being duly sworn, deposes and says:

Tam the attorney for the defendant, CALVIN D. MITCHELL.

I haveread the foregoing Notice of Removal and believe the contents thereof to be true except
for those matters therein alleged to be upon information and belief, and as to such matters, I believe them

~ to be true.

The source of my information is the plaintiff’s Summons and Complaint, plaintiffs Bill of

Particulars, and discussions with defendant CALVIN D. MITCHELL and counsel for defendants

METROPOLITAN FOODS, INC. and DRISCOLL FOODS

Dated: May 24, 2019

New York, New York Tat pK.

DANA M. RICCI (DR-2043)—7

Sworn to before me this

 

ay” day of _ ___ 2019
a . Notary mie oS

ARLENE HERNANDEZ
Notary Public, State of New York
No. OTHES066127.
Qualified in Bronx County a
Commission Expires Sept. 23, de°=

 
